GOODE, J.
(dissenting) — I dissent from the majority opinion in this case because I think the following evidence given by witness Ed A. O’Dwyer, was sufficient to justify the jury in inferring and finding that the saloon was open for the sale of liquor:
“Q. I will get you to state whether or not this door — or whether or not there was any one right immediately inside of the door that let you in or whether or not the door was locked? A. I don’t think the door was locked.
“Q. Where did you find Billy Meagher, the defendant, when you got on the inside? A. Well, as I remember, Mr. Meagher was at the end of the bar close to the ice chest, toward the south end of the bar.
*274“Q. What did he have on, if anything, in the way of an apron? A. Well, I rather think he had on an apron, bnt wouldn’t swear it; I am not sure.
“Q. You rather think he did? A. Yes, sir.
“Q. Was there any one in there when you and Mr. Burgess went in? A. There must have been four or five persons in there.
“Q. Do you remember now who they were? A. I remember now only George Callaway.
“Q. I will get you to state what was done there, if anything, by Mr. Meagher in the way of setting up the drinks? A. Mr. Burgess and I talked to Mr. Meagher about going on Mr. McCauly’s bond, and he gave us to understand he woudn’t go on his bond, and if my memory is right, Mr. Burgess turned to me and asked me what I would have and I took a soda.
“Q. What did John take? A. I think John took some whiskey.
“Q. Who was it that set it out? A. Billy Meagher.
“Q. The defendant? A. Yes, sir.”
Similar facts were held to be for the jury on the issue of keeping a saloon open on Sunday in State v. Meagher, 49 Mo. App. loc. cit. 577, 578.